Citation Nr: 0603735	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-05 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for Paget's disease.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1976 to July 
1977.

Historically, a January 2000 rating decision denied a claim 
for service connection for gout as not well grounded.  No 
appeal was taken from that determination.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision by the Cleveland, Ohio, 
Regional Office (RO), which reconsidered the service 
connection claim for gout under Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), and denied that issue on the merits as well as 
service connection for Paget's disease.  

In an August 2004 decision, Board disposed of another issue 
and remanded the service connection claims for gout and 
Paget's disease to the RO for additional evidentiary 
development.  

In a recent document, it appears that appellant has raised 
the issue of entitlement to service connection for post-
traumatic stress disorder.  Inasmuch as this issue has not 
been developed for appellate consideration, it is referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  Gout, including gouty arthritis, was initially shown 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to service.

2.  Paget's disease was initially shown years after service, 
and has not been shown by competent clinical evidence to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Gout, including gouty arthritis, was not incurred in or 
aggravated by the appellant's peacetime service, nor may 
gouty arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Paget's disease was not incurred in or aggravated by the 
appellant's peacetime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2004 
VCAA letter and pursuant to the Board's August 2004 remand, 
an August 2004 VCAA letter that the AOJ sent to the appellant 
on the appellate issues.  The letters informed the appellant 
of what information and evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  It is clear from the record that 
appellant was asked to provide any evidence in his possession 
that pertained to his claims.  In addition, a Statement of 
the Case and Supplemental Statements of the Case included 
such notice as they contained the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b).  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession on the appellate issues.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, appropriate VCAA 
notices were issued after the rating decisions that are the 
basis of this appeal.  However, the timing of the VCAA notice 
constitutes harmless error.

The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal to the extent indicated.  See VAOPGCPREC 7-2004 (July 
16, 2004).




Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  It appears that appellant's 
service medical records are of record, and post-service VA 
and private treatment reports have been obtained.  Under the 
VCAA, new duty to assist provisions include requiring VA to 
provide medical opinion when such opinion is necessary to 
make a decision on a claim.  Pursuant to the Board's August 
2004 remand, a VA orthopedic examination was conducted and 
included adequate medical opinion on the etiology of the 
claimed disabilities being decided in the Board's decision 
herein.  The appellant has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that other relevant 
medical records exist that would be material evidence.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues being decided in the Board's decision 
herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or osteitis deformans 
(Paget's disease) becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

Appellant's service medical records, including a June 1977 
service discharge examination, do not contain any complaints, 
findings, or diagnoses pertaining to gout or Paget's disease.  
On a June 1977 service discharge examination medical 
questionnaire, he denied any swollen/painful joints, 
arthritis, bone/joint deformity, painful shoulder/elbow, 
recurrent back pain, or knee/ankle trouble.  

On February 1978 VA examination, appellant did not have any 
specific complaints with respect to his joints.  Although pes 
planus with hammertoes was clinically reported, there were no 
complaints, findings, or diagnoses pertaining to gout or 
Paget's disease.  

A February 1980 VA outpatient treatment record revealed that 
appellant had painful and swollen feet/ankles and acute gouty 
arthritis was assessed.  During VA hospitalization later that 
month, appellant stated that about 4 years ago, he had hurt 
his left knee and fractured the right ankle, and had 
subsequently experienced intermittent right ankle pain and 
swelling.  Additionally, he stated that about one year ago, 
he had noticed painful, swollen ankles and 1st 
metatarsophalangeal joints.  A laboratory study showed an 
elevated uric acid level of 10.3 and sedimentation rate of 
70.  X-rays of the joints of the extremities were negative.  
Acute arthritis, most likely gouty arthritis, and 
hyperuricemia were diagnosed.  

Private clinical records dated in the late 1990's reveal that 
in 1998, a hip x-ray and a bone survey were interpreted as 
showing Paget's disease.  Subsequent clinical records 
confirmed gouty arthritis and Paget's disease.

Pursuant to the Board's remand, a November 2004 VA orthopedic 
examination was conducted.  Appellant reported that although 
during service, he injured his low back and hip on a 24-mile 
hike with full pack on and that the right hip gave out, there 
was no resultant in-service treatment or significant 
impairment.  He also stated that about five years ago, he 
began experiencing right hip and low back symptoms; and that 
his gouty attacks began after service.  The examiner stated 
that there was no documentation of such symptomatology, 
including gouty attacks, in service; that Paget's disease was 
a metabolic disease most commonly seen in appellant's age 
group and not related to trauma; that in the service 
discharge examination, appellant specifically denied any 
back, hip, or other joint abnormalities; and that it appeared 
less likely as not that his gout and Paget's disease were 
related to service.  

In summary, none of the appellant's service medical records, 
including a service discharge examination report, contained 
any specific complaints, findings, or diagnoses pertaining to 
gout or Paget's disease.  Gout and Paget's disease were each 
initially clinically shown years after service and neither 
has been shown by competent clinical evidence to be 
etiologically related to service.  Furthermore, a November 
2004 VA orthopedic examination medical opinion stated that 
the appellant's gout and Paget's disease were not likely 
related to service.  There is no medical opinion of record 
that specifically rebuts this VA medical opinion.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  

The Board has considered lay statements by appellant.  
However, appellant is not competent to offer a medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to these service 
connection appellate issues.  In short, neither gout nor 
Paget's disease was clinically shown or diagnosed during 
service or proximate thereto; gout and Paget's disease were 
each initially identified years after service; the record 
does not contain competent clinical evidence which relates 
either disability to service; and VA medical opinion does not 
relate any gout or Paget's disease to service.  Thus, service 
connection for gout and Paget's disease is not warranted.  


ORDER

Service connection for gout is denied.

Service connection for Paget's disease is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


